Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species: a) cannabis drugs; b) diseases to be treated; and c) second therapeutic drugs. The species are independent or distinct because the species are highly diverse with respect to their respective properties; the species possess widely different chemical structures and/or impact different patient populations. In addition, these species are not obvious variants of each other based on the current record.
The following species elections are required:
a) Election of a single cannabis drug (an example would be cannabidiol);
b) Election of a single disease to be treated (an example would be a specific inflammatory disease such as rheumatoid arthritis; or a specific proliferative disease such as cancer or atherosclerosis); and 
c) Election of a single second drug, for initial search and examination. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species of cannabis drugs, diseases to be treated, and second therapeutic drugs possess highly distinct characteristics which would necessitate distinct text, classification, and/or structure searches. For instance, more than 400 different compounds are present in Cannabis sativa, including more than 60 different cannabinoid compounds. Examples of compounds present in C. sativa include friedelan-3-one, beta-sitosterol, para-coumaroyltyramine, cannabidiol, tetrahydrocannabinol, etc., in addition to numerous sugars, hydrocarbons, steroids, flavonoids, and amino acids. Among the cannabinoids, a wide variety of structural features are found, including monocyclic, bicyclic, and tricyclic compounds. Additionally, the claims broadly encompass treating any disease (see claims 2 & 18), impacting any patient population and organ systems, as well as having different etiologies. The claims also encompass administering a second drug; this is inclusive of millions of different agents, having different mechanisms of action as well as structure. Even within a specific group of drugs, such as chemotherapy agents, enormous diversity is found; topotecan, docetaxel, and quinidine for instance are all recited in claim 20 as chemotherapy agents, however they possess completely different chemical structures and have different mechanisms of action (topotecan is a topoisomerase inhibitor, while docetaxel inhibits mitotic spindle assembly). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/             Primary Examiner, Art Unit 1627